           Case 2:20-cv-00768-TLN-CKD Document 13 Filed 08/31/20 Page 1 of 18


 1

 2

 3

 4

 5

 6

 7
                                           UNITED STATES DISTRICT COURT
 8
                                          EASTERN DISTRICT OF CALIFORNIA
 9

10
      COLDWELL SOLAR, INC.,                                 Case No. 2:20-CV-00768-TLN-CKD
11
      Plaintiff,                                            STIPULATED PROTECTIVE ORDER FOR
12                                                          LITIGATION INVOLVING PATENTS,
      v.                                                    HIGHLY SENSITIVE CONFIDENTIAL
13                                                          INFORMATION AND/OR TRADE SECRETS
      ACIP ENERGY LLC,
14    Defendant.
15

16

17   1.     PURPOSES AND LIMITATIONS

18           Disclosure and discovery activity in this action are likely to involve production of confidential,

19   proprietary, or private information for which special protection from public disclosure and from use for

20   any purpose other than prosecuting this litigation may be warranted. Accordingly, the parties hereby

21   stipulate to and petition the court to enter the following Stipulated Protective Order. The parties

22   acknowledge that this Order does not confer blanket protections on all disclosures or responses to

23   discovery and that the protection it affords from public disclosure and use extends only to the limited

24   information or items that are entitled to confidential treatment under the applicable legal principles. The

25   parties further acknowledge, as set forth in Section 14.4, below, that this Stipulated Protective Order does

26   not entitle them to file confidential information under seal; the parties agree to follow the applicable

27   procedures set forth both the Local Rules and controlling law when a party seeks permission from the

28   court to file material under seal.

30
                                                       1
31                                        STIPULATED PROTECTIVE ORDER
              Case 2:20-cv-00768-TLN-CKD Document 13 Filed 08/31/20 Page 2 of 18


 1   2.       DEFINITIONS
 2             2.1   Challenging Party: a Party or Non-Party that challenges the designation of information or
 3   items under this Order.
 4             2.2   “CONFIDENTIAL” Information or Items: information (regardless of how it is generated,
 5   stored or maintained) or tangible things that qualify for protection under Federal Rule of Civil Procedure
 6   26(c).
 7             2.3   Counsel: Outside Counsel of Record and House Counsel (as well as their support staff).
 8             2.5   Designating Party: a Party or Non-Party that designates information or items that it
 9   produces in disclosures or in responses to discovery as “CONFIDENTIAL” or “HIGHLY
10   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE
11   CODE”.
12             2.6   Disclosure or Discovery Material: all items or information, regardless of the medium or
13   manner in which it is generated, stored, or maintained (including, among other things, testimony,
14   transcripts, and tangible things), that are produced or generated in disclosures or responses to discovery in
15   this matter.
16             2.7   Expert: a person with specialized knowledge or experience in a matter pertinent to the
17   litigation who (1) has been retained by a Party or its counsel to serve as an expert witness or as a
18   consultant in this action, (2) is not a past or current employee of a Party or of a Party’s competitor, and (3)
19   at the time of retention, is not anticipated to become an employee of a Party or of a Party’s competitor.
20             2.8   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or Items:
21   extremely sensitive “Confidential Information or Items,” disclosure of which to another Party or Non-
22   Party would create a substantial risk of serious harm that could not be avoided by less restrictive means.
23             2.9   “HIGHLY CONFIDENTIAL – SOURCE CODE” Information or Items: extremely
24   sensitive “Confidential Information or Items” representing computer code and associated comments and
25   revision histories, formulas, engineering specifications, or schematics that define or otherwise describe in
26   detail the algorithms or structure of software or hardware designs, disclosure of which to another Party or
27   Non-Party would create a substantial risk of serious harm that could not be avoided by less restrictive
28   means.
30                                                   2
                                       STIPULATED PROTECTIVE ORDER
31
              Case 2:20-cv-00768-TLN-CKD Document 13 Filed 08/31/20 Page 3 of 18


 1             2.10 House Counsel: attorneys who are employees of a party to this action. House Counsel does

 2   not include Outside Counsel of Record or any other outside counsel.

 3             2.11 Non-Party: any natural person, partnership, corporation, association, or other legal entity

 4   not named as a Party to this action.

 5             2.12 Outside Counsel of Record: attorneys who are not employees of a party to this action but

 6   are retained to represent or advise a party to this action and have appeared in this action on behalf of that

 7   party or are affiliated with a law firm which has appeared on behalf of that party.

 8             2.13 Party: any party to this action, including all of its officers, directors, employees,

 9   consultants, retained experts, and Outside Counsel of Record (and their support staffs).

10             2.14 Producing Party: a Party or Non-Party that produces Disclosure or Discovery Material in

11   this action.

12             2.15 Professional Vendors: persons or entities that provide litigation support services (e.g.,

13   photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing, storing, or

14   retrieving data in any form or medium) and their employees and subcontractors.

15             2.16 Protected Material: any Disclosure or Discovery Material that is designated as

16   “CONFIDENTIAL,” or as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or as

17   “HIGHLY CONFIDENTIAL – SOURCE CODE.”

18             2.17 Receiving Party: a Party that receives Disclosure or Discovery Material from a Producing

19   Party.

20   3.       SCOPE

21             The protections conferred by this Stipulation and Order cover not only Protected Material (as

22   defined above), but also (1) any information copied or extracted from Protected Material; (2) all copies,

23   excerpts, summaries, or compilations of Protected Material; and (3) any testimony, conversations, or

24   presentations by Parties or their Counsel that might reveal Protected Material. However, the protections

25   conferred by this Stipulation and Order do not cover the following information: (a) any information that is

26   in the public domain at the time of disclosure to a Receiving Party or becomes part of the public domain

27   after its disclosure to a Receiving Party as a result of publication not involving a violation of this Order,

28   including

30                                                     3
                                         STIPULATED PROTECTIVE ORDER
31
              Case 2:20-cv-00768-TLN-CKD Document 13 Filed 08/31/20 Page 4 of 18


 1   becoming part of the public record through trial or otherwise; and (b) any information known to the

 2   Receiving Party prior to the disclosure or obtained by the Receiving Party after the disclosure from a

 3   source who obtained the information lawfully and under no obligation of confidentiality to the

 4   Designating Party. Any use of Protected Material at trial shall be governed by a separate agreement or

 5   order.

 6   4.       DURATION

 7             Even after final disposition of this litigation, the confidentiality obligations imposed by this Order

 8   shall remain in effect until a Designating Party agrees otherwise in writing or a court order otherwise

 9   directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and defenses in this

10   action, with or without prejudice; and (2) final judgment herein after the completion and exhaustion of all

11   appeals, rehearings, remands, trials, or reviews of this action, including the time limits for filing any

12   motions or applications for extension of time pursuant to applicable law.
     5.       DESIGNATING PROTECTED MATERIAL
13
               5.1   Exercise of Restraint and Care in Designating Material for Protection. Each Party or Non-
14
     Party that designates information or items for protection under this Order must take care to limit any such
15
     designation to specific material that qualifies under the appropriate standards. To the extent it is practical
16
     to do so, the Designating Party must designate for protection only those parts of material, documents,
17
     items, or oral or written communications that qualify – so that other portions of the material, documents,
18
     items, or communications for which protection is not warranted are not swept unjustifiably within the
19
     ambit of this Order.
20
               Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown to be
21
     clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily encumber or
22
     retard the case development process or to impose unnecessary expenses and burdens on other parties)
23
     expose the Designating Party to sanctions.
24
               If it comes to a Designating Party’s attention that information or items that it designated for
25
     protection do not qualify for protection at all or do not qualify for the level of protection initially asserted,
26
     that Designating Party must promptly notify all other parties that it is withdrawing the mistaken
27
     designation.
28

30                                                     4
                                         STIPULATED PROTECTIVE ORDER
31
           Case 2:20-cv-00768-TLN-CKD Document 13 Filed 08/31/20 Page 5 of 18


 1          5.2    Manner and Timing of Designations. Except as otherwise provided in this Order (see, e.g.,

 2   second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered, Disclosure or Discovery

 3          Material that qualifies for protection under this Order must be clearly so designated before the
     material is disclosed or produced.
 4
            Designation in conformity with this Order requires:
 5
                    (a) for information in documentary form (e.g., paper or electronic documents, but
 6
     excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party affix
 7
     the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or
 8
     “HIGHLY CONFIDENTIAL – SOURCE CODE” to each page that contains protected material. If only a
 9
     portion or portions of the material on a page qualifies for protection, the Producing Party also must
10
     clearly identify the protected portion(s) (e.g., by making appropriate markings in the margins) and must
11
     specify, for each portion, the level of protection being asserted.
12
            A Party or Non-Party that makes original documents or materials available for inspection need not
13
     designate them for protection until after the inspecting Party has indicated which material it would like
14
     copied and produced. During the inspection and before the designation, all of the material made available
15
     for inspection shall be deemed “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” After the
16
     inspecting Party has identified the documents it wants copied and produced, the Producing Party must
17
     determine which documents, or portions thereof, qualify for protection under this Order. Then, before
18
     producing the specified documents, the Producing Party must affix the appropriate legend
19
     (“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY
20
     CONFIDENTIAL – SOURCE CODE) to each page that contains Protected Material. If only a portion or
21
     portions of the material on a page qualifies for protection, the Producing Party also must clearly identify
22
     the protected portion(s) (e.g., by making appropriate markings in the margins) and must specify, for each
23
     portion, the level of protection being asserted.
24
                    (b) for testimony given in deposition or in other pretrial or trial proceedings, that the
25
     Designating Party identify on the record, before the close of the deposition, hearing, or other proceeding,
26
     all protected testimony and specify the level of protection being asserted. When it is impractical to
27
     identify separately each portion of testimony that is entitled to protection and it appears that substantial
28

30                                                   5
                                       STIPULATED PROTECTIVE ORDER
31
           Case 2:20-cv-00768-TLN-CKD Document 13 Filed 08/31/20 Page 6 of 18


 1   portions of the testimony may qualify for protection, the Designating Party may invoke on the record

 2   (before the deposition, hearing, or other proceeding is concluded) a right to have up to 21 days to identify

 3   the specific portions of the testimony as to which protection is sought and to specify the level of

 4   protection being asserted. Only those portions of the testimony that are appropriately designated for

 5   protection within the 21 days shall be covered by the provisions of this Stipulated Protective Order.

 6   Alternatively, a Designating Party may specify, at the deposition or up to 21 days afterwards if that period

 7   is properly invoked, that the entire transcript shall be treated as “CONFIDENTIAL” or “HIGHLY

 8   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

 9          Parties shall give the other parties notice if they reasonably expect a deposition, hearing or other

10   proceeding to include Protected Material so that the other parties can ensure that only authorized

11   individuals who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A) are present

12   at those proceedings. The use of a document as an exhibit at a deposition shall not in any way affect its

13   designation as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

14          Transcripts containing Protected Material shall have an obvious legend on the title page that the

15   transcript contains Protected Material, and the title page shall be followed by a list of all pages (including

16   line numbers as appropriate) that have been designated as Protected Material and the level of protection

17   being asserted by the Designating Party. The Designating Party shall inform the court reporter of these

18   requirements. Any transcript that is prepared before the expiration of a 21-day period for designation shall

19   be treated during that period as if it had been designated “HIGHLY CONFIDENTIAL – ATTORNEYS’

20   EYES ONLY” in its entirety unless otherwise agreed. After the expiration of that period, the transcript

21   shall be treated only as actually designated.

22                  (c) for information produced in some form other than documentary and for any other

23   tangible items, that the Producing Party affix in a prominent place on the exterior of the container or

24   containers in which the information or item is stored the legend “CONFIDENTIAL” or “HIGHLY

25   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE

26   CODE”. If only a portion or portions of the information or item warrant protection, the Producing Party,

27   to the extent practicable, shall identify the protected portion(s) and specify the level of protection being

28   asserted.

30                                                   6
                                       STIPULATED PROTECTIVE ORDER
31
           Case 2:20-cv-00768-TLN-CKD Document 13 Filed 08/31/20 Page 7 of 18


 1          5.3       Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to designate

 2   qualified information or items does not, standing alone, waive the Designating Party’s right to secure

 3   protection under this Order for such material. Upon timely correction of a designation, the Receiving

 4   Party must make reasonable efforts to assure that the material is treated in accordance with the provisions

 5   of this Order.

 6   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS

 7          6.1       Timing of Challenges. Any Party or Non-Party may challenge a designation of

 8   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality designation

 9   is necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens, or a significant

10   disruption or delay of the litigation, a Party does not waive its right to challenge a confidentiality

11   designation by electing not to mount a challenge promptly after the original designation is disclosed.

12          6.2       Meet and Confer. The Challenging Party shall initiate the dispute resolution process by

13   providing written notice of each designation it is challenging and describing the basis for each challenge.

14   To avoid ambiguity as to whether a challenge has been made, the written notice must recite that the

15   challenge to confidentiality is being made in accordance with this specific paragraph of the Protective

16   Order. The parties shall attempt to resolve each challenge in good faith and must begin the process by

17   conferring directly (in voice to voice dialogue; other forms of communication are not sufficient) within 14

18   days of the date of service of notice. In conferring, the Challenging Party must explain the basis for its

19   belief that the confidentiality designation was not proper and must give the Designating Party an

20   opportunity to review the designated material, to reconsider the circumstances, and, if no change in

21   designation is offered, to explain the basis for the chosen designation. A Challenging Party may proceed

22   to the next stage of the challenge process only if it has engaged in this meet and confer process first or

23   establishes that the Designating Party is unwilling to participate in the meet and confer process in a timely

24   manner.

25          6.3       Judicial Intervention. If the Parties cannot resolve a challenge without court intervention,

26   the Designating Party shall file and serve a motion to retain confidentiality within 21 days of the initial

27   notice of challenge or within 14 days of the parties agreeing that the meet and confer process will not

28   resolve their dispute, whichever is earlier. Each such motion must be accompanied by a competent

30                                                     7
                                         STIPULATED PROTECTIVE ORDER
31
           Case 2:20-cv-00768-TLN-CKD Document 13 Filed 08/31/20 Page 8 of 18


 1   declaration affirming that the movant has complied with the meet and confer requirements imposed in the

 2   preceding paragraph. Failure by the Designating Party to make such a motion including the required

 3   declaration within 21 days (or 14 days, if applicable) shall automatically waive the confidentiality

 4   designation for each challenged designation. In addition, the Challenging Party may file a motion

 5   challenging a confidentiality designation at any time if there is good cause for doing so, including a

 6   challenge to the designation of a deposition transcript or any portions thereof. Any motion brought

 7   pursuant to this provision must be accompanied by a competent declaration affirming that the movant has

 8   complied with the meet and confer requirements imposed by the preceding paragraph.

 9          The burden of persuasion in any such challenge proceeding shall be on the Challenging Party.

10   Frivolous challenges and those made for an improper purpose (e.g., to harass or impose unnecessary

11   expenses and burdens on other parties) may expose the Challenging Party to sanctions. Unless the

12   Designating Party has waived the confidentiality designation by failing to file a motion to retain

13   confidentiality as described above, all parties shall continue to afford the material in question the level of

14   protection to which it is entitled under the Producing Party’s designation until the court rules on the

15   challenge.

16   7.    ACCESS TO AND USE OF PROTECTED MATERIAL

17          7.1    Basic Principles. A Receiving Party may use Protected Material that is disclosed or

18   produced by another Party or by a Non-Party in connection with this case only for prosecuting, defending,

19   or attempting to settle this litigation. Such Protected Material may be disclosed only to the categories of

20   persons and under the conditions described in this Order. When the litigation has been terminated, a

21   Receiving Party must comply with the provisions of section 14 below (FINAL DISPOSITION).

22          Protected Material must be stored and maintained by a Receiving Party at a location and in a

23   secure manner that ensures that access is limited to the persons authorized under this Order.

24          7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by the

25   court or permitted in writing by the Designating Party, a Receiving Party may disclose any information or

26   item designated “CONFIDENTIAL” only to:

27                  (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees of

28   said Outside Counsel of Record to whom it is reasonably necessary to disclose the information for this

30                                                   8
                                       STIPULATED PROTECTIVE ORDER
31
          Case 2:20-cv-00768-TLN-CKD Document 13 Filed 08/31/20 Page 9 of 18


 1   litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that is attached

 2   hereto as Exhibit A;

 3                  (b) the officers, directors, and employees (including House Counsel) of the Receiving

 4   Party to whom disclosure is reasonably necessary for this litigation and who have signed the

 5   “Acknowledgment and Agreement to Be Bound” (Exhibit A);

 6                  (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is

 7   reasonably necessary for this litigation and who have signed the “Acknowledgment and Agreement to Be

 8   Bound” (Exhibit A);

 9                  (d) the court and its personnel;

10                  (e) court reporters and their staff, professional jury or trial consultants, and Professional

11   Vendors to whom disclosure is reasonably necessary for this litigation and who have signed the

12   “Acknowledgment and Agreement to Be Bound” (Exhibit A);

13                  (f) during their depositions, witnesses in the action to whom disclosure is reasonably

14   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless

15   otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed deposition

16   testimony or exhibits to depositions that reveal Protected Material must be separately bound by the court

17   reporter and may not be disclosed to anyone except as permitted under this Stipulated Protective Order.

18                  (g) the author or recipient of a document containing the information or a custodian or other

19   person who otherwise possessed or knew the information.

20          7.3    Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” and

21   “HIGHLY CONFIDENTIAL – SOURCE CODE” Information or Items. Unless otherwise ordered by the

22   court or permitted in writing by the Designating Party, a Receiving Party may disclose any information or

23   item designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY

24   CONFIDENTIAL – SOURCE CODE” only to:

25                  (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees of

26   said Outside Counsel of Record to whom it is reasonably necessary to disclose the information for this

27   litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that is attached

28   hereto as Exhibit A;

30                                                  9
                                      STIPULATED PROTECTIVE ORDER
31
          Case 2:20-cv-00768-TLN-CKD Document 13 Filed 08/31/20 Page 10 of 18


 1                   (b) Experts of the Receiving Party (1) to whom disclosure is reasonably necessary for this

 2   litigation, (2) who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A), and (3)

 3   as to whom the procedures set forth in paragraph 7.4(a)(2), below, have been followed;

 4                  (d) the court and its personnel;

 5                  (e) court reporters and their staff, professional jury or trial consultants, and Professional

 6   Vendors to whom disclosure is reasonably necessary for this litigation and who have signed the

 7   “Acknowledgment and Agreement to Be Bound” (Exhibit A); and

 8                  (f) the author or recipient of a document containing the information or a custodian or other

 9   person who otherwise possessed or knew the information.

10          7.4 Procedures for Approving or Objecting to Disclosure of “HIGHLY CONFIDENTIAL –

11   ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” Information or

12   Items to Designated House Counsel or Experts.

13                  (a)(1) Unless otherwise ordered by the court or agreed to in writing by the Designating

14   Party, a Party that seeks to disclose to Designated House Counsel any information or item that has been

15   designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” pursuant to paragraph 7.3(b)

16   first must make a written request to the Designating Party that (1) sets forth the full name of the

17   Designated House Counsel and the city and state of his or her residence, and (2) describes the Designated

18   House Counsel’s current and reasonably foreseeable future primary job duties and responsibilities in

19   sufficient detail to determine if House Counsel is involved, or may become involved, in any competitive

20   decision-making.

21                  (a)(2) Unless otherwise ordered by the court or agreed to in writing by the Designating

22   Party, a Party that seeks to disclose to an Expert (as defined in this Order) any information or item that

23   has been designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY

24   CONFIDENTIAL – SOURCE CODE” pursuant to paragraph 7.3(c) first must make a written request to

25   the Designating Party that (1) identifies the general categories of “HIGHLY CONFIDENTIAL –

26   ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” information that the

27   Receiving Party seeks permission to disclose to the Expert, (2) sets forth the full name of the Expert and

28   the city and state of his or her primary residence, (3) attaches a copy of the Expert’s current resume, (4)

30                                                 10
                                      STIPULATED PROTECTIVE ORDER
31
           Case 2:20-cv-00768-TLN-CKD Document 13 Filed 08/31/20 Page 11 of 18


 1   identifies the Expert’s current employer(s), (5) identifies each person or entity from whom the Expert has

 2   received compensation or funding for work in his or her areas of expertise or to whom the expert has

 3   provided professional services, including in connection with a litigation, at any time during the preceding

 4   five years,1 and (6) identifies (by name and number of the case, filing date, and location of court) any

 5   litigation in connection with which the Expert has offered expert testimony, including through a

 6   declaration, report, or testimony at a deposition or trial, during the preceding five years.

 7                      (b) A Party that makes a request and provides the information specified in the preceding

 8   respective paragraphs may disclose the subject Protected Material to the identified Designated House

 9   Counsel or Expert unless, within 14 days of delivering the request, the Party receives a written objection

10   from the Designating Party. Any such objection must set forth in detail the grounds on which it is based.

11                      (c) A Party that receives a timely written objection must meet and confer with the

12   Designating Party (through direct voice to voice dialogue) to try to resolve the matter by agreement

13   within seven days of the written objection. If no agreement is reached, the Party seeking to make the

14   disclosure to Designated House Counsel or the Expert may file a motion in accordance with applicable

15   law seeking permission from the court to do so. Any such motion must describe the circumstances with

16   specificity, set forth in detail the reasons why the disclosure to Designated House Counsel or the Expert is

17   reasonably necessary, assess the risk of harm that the disclosure would entail, and suggest any additional

18   means that could be used to reduce that risk. In addition, any such motion must be accompanied by a

19   competent declaration describing the parties’ efforts to resolve the matter by agreement (i.e., the extent

20   and the content of the meet and confer discussions) and setting forth the reasons advanced by the

21   Designating Party for its refusal to approve the disclosure.

22            In any such proceeding, the Party opposing disclosure to Designated House Counsel or the Expert

23   shall bear the burden of proving that the risk of harm that the disclosure would entail (under the

24   safeguards proposed) outweighs the Receiving Party’s need to disclose the Protected Material to its

25   Designated House Counsel or Expert.

26
27
     1
28     If the Expert believes any of this information is subject to a confidentiality obligation to a third-party, then the Expert should provide
     whatever information the Expert believes can be disclosed without violating any confidentiality agreements, and the Party seeking to disclose
     to the Expert shall be available to meet and confer with the Designating Party regarding any such engagement.
30                                                           11
                                                STIPULATED PROTECTIVE ORDER
31
          Case 2:20-cv-00768-TLN-CKD Document 13 Filed 08/31/20 Page 12 of 18


 1   8.    SOURCE CODE

 2                  (a)    To the extent production of source code becomes necessary in this case, a Producing

 3   Party may designate source code as “HIGHLY CONFIDENTIAL - SOURCE CODE” if it comprises or

 4   includes confidential, proprietary or trade secret source code.

 5                  (b)    Protected Material designated as “HIGHLY CONFIDENTIAL – SOURCE CODE”

 6   shall be subject to all of the protections afforded to “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

 7   ONLY” information and may be disclosed only to the individuals to whom “HIGHLY CONFIDENTIAL

 8   – ATTORNEYS’ EYES ONLY” information may be disclosed, as set forth in Paragraphs 7.3 and 7.4,

 9   with the exception of Designated House Counsel.

10                  (c)    Any source code produced in discovery shall be made available for inspection, in a

11   format allowing it to be reasonably reviewed and searched, during normal business hours or at other

12   mutually agreeable times, at an office of the Producing Party’s counsel or another mutually agreed upon

13   location. The source code shall be made available for inspection on a secured computer in a secured room

14   without Internet access or network access to other computers, and the Receiving Party shall not copy,

15   remove, or otherwise transfer any portion of the source code onto any recordable media or recordable

16   device. The Producing Party may visually monitor the activities of the Receiving Party’s representatives

17   during any source code review, but only to ensure that there is no unauthorized recording, copying, or

18   transmission of the source code.

19                  (d)    The Receiving Party may request paper copies of limited portions of source code

20   that are reasonably necessary for the preparation of court filings, pleadings, expert reports, or other

21   papers, or for deposition or trial, but shall not request paper copies for the purposes of reviewing the

22   source code other than electronically as set forth in paragraph (c) in the first instance. The Producing

23   Party shall provide all such source code in paper form including bates numbers and the label “HIGHLY

24   CONFIDENTIAL - SOURCE CODE.” The Producing Party may challenge the amount of source code

25   requested in hard copy form pursuant to the dispute resolution procedure and timeframes set forth in

26   Paragraph 6 whereby the Producing Party is the “Challenging Party” and the Receiving Party is the

27   “Designating Party” for purposes of dispute resolution.

28                  (e)    The Receiving Party shall maintain a record of any individual who has inspected

30                                                   12
                                        STIPULATED PROTECTIVE ORDER
31
           Case 2:20-cv-00768-TLN-CKD Document 13 Filed 08/31/20 Page 13 of 18


 1   any portion of the source code in electronic or paper form. The Receiving Party shall maintain all paper

 2   copies of any printed portions of the source code in a secured, locked area. The Receiving Party shall not

 3   create any electronic or other images of the paper copies and shall not convert any of the information

 4   contained in the paper copies into any electronic format. The Receiving Party shall only make additional

 5   paper copies if such additional copies are (1) necessary to prepare court filings, pleadings, or other papers

 6   (including a testifying expert’s expert report), (2) necessary for deposition, or (3) otherwise necessary for

 7   the preparation of its case. Any paper copies used during a deposition shall be retrieved by the Producing

 8   Party at the end of each day and must not be given to or left with a court reporter or any other

 9   unauthorized individual.2

10   9.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
             LITIGATION
11
             If a Party is served with a subpoena or a court order issued in other litigation that compels
12
     disclosure of any information or items designated in this action as “CONFIDENTIAL” or “HIGHLY
13
     CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE”
14
     that Party must:
15
                        (a) promptly notify in writing the Designating Party. Such notification shall include a copy
16
     of the subpoena or court order;
17
                        (b) promptly notify in writing the party who caused the subpoena or order to issue in the
18
     other litigation that some or all of the material covered by the subpoena or order is subject to this
19
     Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and
20
                        (c) cooperate with respect to all reasonable procedures sought to be pursued by the
21
     Designating Party whose Protected Material may be affected.
22
                        If the Designating Party timely seeks a protective order, the Party served with the
23
     subpoena or court order shall not produce any information designated in this action as
24
     “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY
25
     CONFIDENTIAL – SOURCE CODE” before a determination by the court from which the subpoena or
26
27
     2
28    The nature of the source code at issue in a particular case may warrant additional protections or restrictions, for example, it may be
     appropriate under certain circumstances to require the Receiving Party to provide notice to the Producing Party before including “HIGHLY
     CONFIDENTIAL – SOURCE CODE” information in a court filing, pleading, or expert report.
30                                                          13
                                               STIPULATED PROTECTIVE ORDER
31
           Case 2:20-cv-00768-TLN-CKD Document 13 Filed 08/31/20 Page 14 of 18


 1   order issued, unless the Party has obtained the Designating Party’s permission. The Designating Party

 2   shall bear the burden and expense of seeking protection in that court of its confidential material – and

 3   nothing in these provisions should be construed as authorizing or encouraging a Receiving Party in this

 4   action to disobey a lawful directive from another court.

 5   10.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS
            LITIGATION
 6
                    (a)       The terms of this Order are applicable to information produced by a Non-Party in
 7
     this action and designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
 8
     EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE”. Such information produced by Non-
 9
     Parties in connection with this litigation is protected by the remedies and relief provided by this Order.
10
     Nothing in these provisions should be construed as prohibiting a Non-Party from seeking additional
11
     protections.
12
                      (b)     In the event that a Party is required, by a valid discovery request, to produce a Non-
13
     Party’s confidential information in its possession, and the Party is subject to an agreement with the Non-
14
     Party not to produce the Non-Party’s confidential information, then the Party shall:
15
                            1. promptly notify in writing the Requesting Party and the Non-Party that some or all
16
     of the information requested is subject to a confidentiality agreement with a Non-Party;
17
                            2. promptly provide the Non-Party with a copy of the Stipulated Protective Order in
18
     this litigation, the relevant discovery request(s), and a reasonably specific description of the information
19
     requested; and
20
                            3. make the information requested available for inspection by the Non-Party.
21
                      (c)     If the Non-Party fails to object or seek a protective order from this court within 14
22
     days of receiving the notice and accompanying information, the Receiving Party may produce the Non-
23
     Party’s confidential information responsive to the discovery request. If the Non-Party timely seeks a
24
     protective order, the Receiving Party shall not produce any information in its possession or control that is
25
     subject to the confidentiality agreement with the Non-Party before a determination by the court. Absent a
26
     court order to the contrary, the Non-Party shall bear the burden and expense of seeking protection in this
27
     court of its Protected Material.
28

30                                                    14
                                         STIPULATED PROTECTIVE ORDER
31
           Case 2:20-cv-00768-TLN-CKD Document 13 Filed 08/31/20 Page 15 of 18


 1   11.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

 2          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected Material to

 3   any person or in any circumstance not authorized under this Stipulated Protective Order, the Receiving

 4   Party must immediately (a) notify in writing the Designating Party of the unauthorized disclosures, (b)

 5   use its best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the person or

 6   persons to whom unauthorized disclosures were made of all the terms of this Order, and (d) request such

 7   person or persons to execute the “Acknowledgment and Agreement to Be Bound” that is attached hereto

 8   as Exhibit A.

 9   12.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
            MATERIAL
10

11          When a Producing Party gives notice to Receiving Parties that certain inadvertently produced

12   material is subject to a claim of privilege or other protection, the obligations of the Receiving Parties are

13   those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify

14   whatever procedure may be established in an e-discovery order that provides for production without prior

15   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an

16   agreement on the effect of disclosure of a communication or information covered by the attorney-client

17   privilege or work product protection, the parties may incorporate their agreement in the stipulated

18   protective order submitted to the court.

19   13.    MISCELLANEOUS

20          13.1 Right to Further Relief. Nothing in this Order abridges the right of any person to seek its

21   modification by the court in the future.

22          13.2 Right to Assert Other Objections. By stipulating to the entry of this Protective Order no

23   Party waives any right it otherwise would have to object to disclosing or producing any information or

24   item on any ground not addressed in this Stipulated Protective Order. Similarly, no Party waives any right

25   to object on any ground to use in evidence of any of the material covered by this Protective Order.

26          13.3 Filing Protected Material. Without written permission from the Designating Party or a court

27   order secured after appropriate notice to all interested persons, a Party may not file in the public record in

28   this action any Protected Material. A Party that seeks to file under seal any Protected Material must

30                                                  15
                                       STIPULATED PROTECTIVE ORDER
31
           Case 2:20-cv-00768-TLN-CKD Document 13 Filed 08/31/20 Page 16 of 18


 1   comply with applicable sealing procedures. Protected Material may only be filed under seal pursuant to a

 2   court order authorizing the sealing of the specific Protected Material at issue. A sealing order will issue

 3   only upon a request establishing that the Protected Material at issue is privileged, protectable as a trade

 4   secret, or otherwise entitled to protection under the law. If a Receiving Party's request to file Protected

 5   Material under seal is denied by the court, then the Receiving Party may file the Protected Material in the

 6   public record pursuant unless otherwise instructed by the court.

 7   14.    FINAL DISPOSITION

 8          Within 60 days after the final disposition of this action, as defined in paragraph 4, each Receiving

 9   Party must return all Protected Material to the Producing Party or destroy such material. As used in this

10   subdivision, “all Protected Material” includes all copies, abstracts, compilations, summaries, and any

11   other format reproducing or capturing any of the Protected Material. Whether the Protected Material is

12   returned or destroyed, the Receiving Party must submit a written certification to the Producing Party (and,

13   if not the same person or entity, to the Designating Party) by the 60-day deadline that (1) identifies (by

14   category, where appropriate) all the Protected Material that was returned or destroyed and (2) affirms that

15   the Receiving Party has not retained any copies, abstracts, compilations, summaries or any other format

16   reproducing or capturing any of the Protected Material. Notwithstanding this provision, Counsel are

17   entitled to retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing

18   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney work

19   product, and consultant and expert work product, even if such materials contain Protected Material. Any

20   such archival copies that contain or constitute Protected Material remain subject to this Protective Order

21   as set forth in Section 4 (DURATION).

22          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

23
     DATED: August 25, 2020                               /s/ Lupe R. Laguna
24                                                         Kurt A. Kappes
                                                           Lupe R. Laguna
25
                                                          Attorneys for Plaintiff Coldwell Solar, Inc.
26
27   DATED: August 25, 2020                               /s/ William Bowen (as authorized on 8/24/2020)
                                                           William Bowen
28                                                         Attorneys for Defendant ACIP LLC.
30                                                  16
                                       STIPULATED PROTECTIVE ORDER
31
            Case 2:20-cv-00768-TLN-CKD Document 13 Filed 08/31/20 Page 17 of 18


 1           IT IS SO ORDERED, with the following amendments and clarifications:

 2           1. The parties shall comply with the provisions and procedures of Local Rules 140 and 141 with

 3   respect to sealing or redaction requests. To the extent that the parties’ stipulation conflicts with the Local

 4   Rules, the Local Rules shall govern.

 5           2. Prior to filing any motion related to this stipulated protective order or other discovery motion,

 6   the parties shall first exhaust informal meet-and-confer efforts and otherwise comply with Local Rule

 7   251.

 8           3. Nothing in this order limits the testimony of parties or non-parties, or the use of certain

 9   documents, at any court hearing or trial—such determinations will only be made by the court at the

10   hearing or trial, or upon an appropriate motion.

11           4. Pursuant to Local Rule 141.1(f), the court will not retain jurisdiction over enforcement of the

12   terms of this stipulated protective order after the action is terminated.

13           Dated: August 28, 2020
                                                               _____________________________________
14                                                             CAROLYN K. DELANEY
                                                               UNITED STATES MAGISTRATE JUDGE
15

16

17

18   16.768.stipPO


19

20

21

22

23

24

25

26
27

28

30                                                   17
                                        STIPULATED PROTECTIVE ORDER
31
          Case 2:20-cv-00768-TLN-CKD Document 13 Filed 08/31/20 Page 18 of 18


 1   EXHIBIT A

 2                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3                 I, _____________________________ [print or type full name], of _________________

 4   [print or type full address], declare under penalty of perjury that I have read in its entirety and understand

 5   the Stipulated Protective Order that was issued by the United States District Court for the Eastern District

 6   of California on [date] in the case of COLDWELL SOLAR, INC. VS. ACIP ENERGY LLC, Case

 7   No. 2:20-CV-00768-TLN-CKD. I agree to comply with and to be bound by all the terms of this

 8   Stipulated Protective Order and I understand and acknowledge that failure to so comply could expose me

 9   to sanctions and punishment in the nature of contempt. I solemnly promise that I will not disclose in any

10   manner any information or item that is subject to this Stipulated Protective Order to any person or entity

11   except in strict compliance with the provisions of this Order.

12                  I further agree to submit to the jurisdiction of the United States District Court for the

13   Eastern District of California for the purpose of enforcing the terms of this Stipulated Protective Order,

14   even if such enforcement proceedings occur after termination of this action.

15                  I hereby appoint __________________________ [print or type full name] of

16   _______________________________________ [print or type full address and telephone number] as my

17   California agent for service of process in connection with this action or any proceedings related to

18   enforcement of this Stipulated Protective Order.

19

20   Date: _________________________________

21   City and State where sworn and signed: _________________________________

22   Printed name: ______________________________
                   [printed name]
23

24   Signature: __________________________________
                   [signature]
25

26
27

28

30                                                  18
                                       STIPULATED PROTECTIVE ORDER
31
